Citation Nr: 1503233	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-38 415	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2013 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied service connection for left CTS and a compensable rating for bilateral hearing loss, and granted service connection for PTSD, rated 30 percent.  In December 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  In March 2014 the Board remanded these matters for additional development.  Pursuant to the Board's remand instructions, the Veteran was scheduled for a December 4, 2014, Board videoconference hearing regarding his claim of service connection for left CTS.  On that date, his attorney submitted correspondence withdrawing the Veteran's request for a hearing and submitting additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

[The Board's March 2014 remand included an issue of entitlement to a TDIU rating.  The AOJ had not adjudicated a claim for TDIU; however, the Board found that a claim for TDIU was raised in the context of the Veteran's other pending claims on appeal, and remanded the matter for development and adjudication by the AOJ.   Pursuant to the remand the AOJ wrote the Veteran a letter requesting him to provide information necessary for the processing of such claim to proceed.  He did not respond; hence, the Board finds he has abandoned such raised claim, and that the matter is not before the Board.]

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.
REMAND

The Board notes that (inexplicably) these matters appear to have been  returned to the Board prior to the completion of several of the actions ordered in the Board's March 2014 remand.  Specifically, while the Veteran was scheduled for a hearing (that he declined), provided notice and the appropriate form for submitting a TDIU claim, and asked to provide information regarding private treatment records, there is no evidence in the record of any attempt to secure any recent VA treatment records (which are constructively of record and may be relevant to any of the claims remaining on appeal) or to arrange for audiological and psychiatric examinations.  Furthermore, no supplemental statement of the case (SSOC) was issued.  Thus, the action ordered in the Board's prior remand was not been completed, and these matters must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Regarding left CTS, the Board notes that the record includes a December 2012 private nexus opinion that the Veteran's current left CTS is related to repetitive motion duties in service.  The examiner did not explain how repetitive motion in service would cause left CTS to develop over 40 years later.  (See April 2011 VA treatment record, diagnosing mild to moderate bilateral CTS).   Furthermore, the Board notes that the Veteran's lay testimony of record is inconsistent as to whether his complaints of continuity of symptomatology are based on joint or neurological pain.  (See, e.g., June 2006 VA (fee basis) examination, when the Veteran attributed his left hand pain (of over 40 years) to joint pain).  The Veteran is not a medical professional qualified to opine as to the etiology of his left hand pain, and the private nexus opinion does not include sufficient rationale; the Board finds that a remand for a VA examination and adequate nexus opinion is warranted.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities at issue (i.e., those records not already associated with the record).  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  

2.  Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the audiometry findings, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and also comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the level of hearing loss objectively shown).

3.  The AOJ should also arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  The entire record, (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously considered (to specifically include any disorientation) and any increase in the severity of prior noted PTSD symptoms.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 30 percent (as well as any other symptoms of similar gravity found, but not listed in the rating criteria).  If a symptom is noted present, note its severity and frequency.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.
The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  The AOJ should also arrange for a neurological examination  of the Veteran to determine the likely etiology of his left CTS.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's left carpal tunnel syndrome?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service, to include as due to repetitive motion associated with his duties on board the aircraft carrier Bennington or to a ganglion cyst removal?

The examiner must explain the rationale for the opinions, citing to supporting factual data/medical literature, as deemed indicated.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

